This is an action to recover five thousand eight hundred and fifty-one dollars and sixty cents alleged to be due to plaintiff from defendant as taxes for the fiscal year ending June 30, 1897, on solvent credits, admitted to be owned by defendant, aggregating three hundred and forty-eight thousand seven hundred and twenty-one dollars and secured by nontaxable stocks and bonds.
Plaintiff had judgment for the full amount demanded, from which defendant appeals and urges as the grounds thereof: 1. That the credits are not taxable because they are secured by pledge of property not taxable; 2. The assessor had no right or power to assess the said credits, because defendant had already handed in a sworn statement of its property for said fiscal year, which was listed to it, assessed, and the taxes thereon collected by the assessor (it all being personal property); and the said credits were not included in said statement nor in said assessment, but in an additional assessment, made by the assessor subsequent to payment made by defendant as aforesaid and not based on any sworn statement.
1. We are of the opinion that loans or solvent credits secured by pledge on nontaxable property are taxable. Section 1 of article XIII of the constitution provides that "all property," with certain exceptions therein stated, "shall be taxed in proportion to its value." It further provides that *Page 614 
the word "property" as used in said "article and section" shall include "moneys, credits, bonds, stocks, dues, franchises, and all other matters and things, real, personal, and mixed, capable of private ownership." The admitted credits or outstanding loans of defendant come clearly within the above constitutional definition of taxable property, and the fact that such loans are secured by pledge of nontaxable personal property in no way affects the question.
2. The assessor was not bound by the verified list of property furnished by defendant, but it was his duty to assess to defendant any of its property that had for any reason escaped assessment. This question is set at rest and the reasons given inPeople v. National Bank of D.O. Mills  Co., 123 Cal. 53,1 andSavings etc. Soc. v. San Francisco, 131 Cal. 356. The power of the assessor to make a supplemental assessment embracing newly discovered property cannot be limited or in any way affected by the previous assessment based on the verified list made by defendant. It is the duty of the assessor to assess all the property for the current fiscal year, and this duty continues so long as the assessment-books of such current year are under his control, and whenever he discovers property that has up to that time escaped assessment he should list and assess it to the owner in the manner provided in the Political Code. No assessment is illegal "because the same was not completed within the time required by law." (Pol. Code, sec. 3885.)
We advise that the judgment be affirmed.
Haynes, C., and Chipman, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed.
Van Dyke, J., Harrison, J., Garoutte, J.
1 69 Am. St. Rep. 32. *Page 615